Citation Nr: 1402712	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  12-33 247	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1980 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which denied the Veteran's request to reopen his previously denied claim for service connection for a back injury.

The April 2010 decision denied several claims.  In August 2010, the Veteran expressed disagreement with the rating decision, but did not specify any specific issues.  In February 2011, he submitted a "notice of disagreement with your decision" and noted that he had submitted evidence with regard to his back injury.  The RO is advised of its duties under 38 C.F.R. § 19.26(b) (2013) to clarify unclear communications from the Veteran.  The Veteran and his representative are advised that they should inform the RO, if the notice of disagreement was intended to apply to additional issues.

In the September 2012, statement of the case, the RO reported that it had determined that new evidence had been received and this was the reason it afforded the Veteran a new examination.  Although the RO did not specifically state that it found new and material evidence and adjudicated the claim on the merits; this is essentially what it did.  Notwithstanding the RO's determination, the Board must make an independent determination as to whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1. In a September 2007 rating decision, the RO denied the Veteran's claim for service connection for a back disability; the Veteran did not file a notice of disagreement and no additional evidence was submitted within the appeals period.  Thus, the September 2007 rating decision is final.

2. The evidence received since the RO's September 2007 rating decision is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. A current back disability is not the result of a disease or injury in active service.



CONCLUSIONS OF LAW

1. The September 2007 rating decision which denied the Veteran's claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. The evidence received subsequent to the September 2007 rating decision is new and material; and the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013). 

3. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient. 

Here, the Veteran was sent a letter dated in January 2010 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records (STRs) are associated with claims file.  Post-service treatment records have also been associated with the file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded a VA examination in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  This VA examination is adequate for the purposes of this appeal, as it involved a review of the pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Accordingly, the Board will address the merits of the claim.

Analysis

I. New and Material Evidence - Claim to Reopen

In September 2007, the RO denied service connection for a "back injury."  At the time of the rating decision, the evidence of record consisted of the Veteran's service treatment records (STRs) and VA treatment records.  The denial was based on the absence of evidence of a current disability and evidence linking a current disability to service.  

The Veteran was notified of this decision and of his procedural rights by letter in September 2007.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the September 2007 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The evidence received since the September 2007 rating decision includes a VA examination diagnosing lumbar and cervical spine disabilities.  This evidence is new as it was not part of the record at the time of the September 2007 rating decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim by showing that the Veteran currently has a back disability.  Therefore, the evidence is new and material, and the claim is reopened.

II. Service Connection for a Back Disability

Governing Law and Regulations

Because the RO considered the claim on the merits, the Board may also do so without prejudice to the Veteran.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993)

The Veteran contends that his current back disability is the result of a muscle strain that occurred after falling and striking is neck during active service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element in a claim involving a chronic disease, is through a demonstration of continuity of symptomatology, Barr v. Nicholson, 21 Vet. App. 303 (2007), if the condition is a chronic disease listed at 38 U.S.C.A. § 1101 (West 2002).  Walker v. Shinseki, 708 F.3d 1131 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  Arthritis is a chronic disease.  38 U.S.C.A. § 1101; 3.309(a).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay assertions of record.  Id.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; see Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a). The Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson, 2 Vet. App. at 618. 

When considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran has been diagnosed with mild degenerative arthritis of the lumbar and cervical spine; thus a current disability has been demonstrated.   .

Service treatment records (STRs) dated in March 1982, include a report that the Veteran had fallen and hit his head.  He awoke the following day with cervical spine pain.  He had associated muscle spasm on examination.  The assessment was cervical strain.  In April 1982 the Veteran reported a two day history of low back pain without limitation of motion.  He reported in his original claim for service connection that he had strained his back in 1981 while changing a truck tire and that he had continued to experience back symptoms during the remainder of his service.  This evidence serves to establish an in-service injury.

The remaining question is whether any current back disability is related to the in-service injury.  

Arthritis was not demonstrated in service or within the first post-service year and, as such, service connection on a presumptive basis is not for application.  38 C.F.R. §§ 3.303, 3.307, 3.309.  However, as arthritis is considered to be a chronic disease, evidence of continuity of symptomatology in and of itself can serve as a basis for service connection.  The record does not show that the Veteran sought treatment for a back disability until February 2004.  At the time of treatment, the Veteran indicated that pain had started the day before the visit.  Additionally, mild degenerative arthritis of the lumbar and cervical spine was not diagnosed until February 2012, approximately thirty years after service.  

The Veteran has never reported any continuity of symptomatology, although he has reported ongoing symptoms during service.  At the February 2012, examination he reported that he had worn a cervical collar for several weeks after the in-service injury, and had current symptoms.  There is no clinical or other evidence indicating that there was a continuity of symptomatology extending from service to the present.

Thus, continuity of symptomatology is not shown.

The examiner who provided the February 2012, examination opined that the Veteran's back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner opined that the Veteran's condition was consistent with the natural progression of aging.  Moreover, there was no evidence of past fractures.  The examiner noted that a nexus could not be established between the Veteran's in-service cervical sprain and his current neck symptoms thirty years later.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The February 2012 opinion is probative in that it was based on an accurate history, including the Veteran's reports; it was definitive; and it was supported by a rationale.

There is no other evidence relating the current back disabilities to service.  As such, the preponderance of the evidence weighs against a finding linking his back disability to such an incident.  In sum, the preponderance of the evidence is against the claims.  Reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107.


ORDER

New and material evidence having been received, the claim for service connection for a back disability is reopened, and the appeal is to this extent allowed.

Entitlement to service connection for a back disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


